Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 09, 2022 has been entered.
Response to Amendment

Applicant's amendments and accompanying remarks filed on May 09, 2022 have been entered and considered. Claims 1 – 19 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Koelblin in view of Flenniken as detailed in Office action dated February 08, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koelblin US 2012/o227997 A1 (Koelblin) in view of Flenniken et al. US 2015/0064466 A1 (Flenniken) and further in view of Lee et al. US 6,441,084 B1 (Lee).  

Considering claims 1 – 4, 7 - 12 and 15 – 19, Koelblin teaches an electric cable (1), depicted in FIG. 1, comprising an electrical conductor (2), a first semiconducting layer (3) surrounding the electrical conductor (2), an electrically insulating layer (4), obtained from an electrically insulating composition, surrounding the first semiconducting layer (3), and a second semiconducting layer (5) surrounding the electrically insulating layer (4), characterized in that at least one of the semiconducting layers (3, 5) is obtained from a semiconducting composition comprising an ethylene homopolymer, a nonpolar ethylene copolymer and a semiconducting filler in an amount sufficient to render the composition semiconducting [Abstract]. Further, Koelblin teaches that the semiconductive layer is crosslinkable [0058]. Furthermore, Koelblin does not recognize that the semiconductive layer comprises at least 15 % of butene-1 by weight of butane polymer. However, Flenniken teaches an insulated electrical cable used as e.g. power cable, comprising electroconductive core and semiconductive shield (layer) comprising butene-1 polymer composition, ethylene copolymer composition and conductive carbon black composition [Derwent Abstract]. Further, Flenniken teaches that the butane-1 polymer is chosen from butane-1 homopolymer or copolymer of butane-1 with ( alpha )-olefin having 25-55% isotactic pentad, butene-1/ethylene copolymer having 96% or more isotactic pentad and 10-25 mol% ethylene unit, and butane-1 polymer having molecular weight distribution of 3 or less measured by gel permeation chromatography, measurable melting enthalpy after aging and/or does not have melting point which is detectable in differential scanning calorimetry thermogram. The insulated electrical cable further comprises insulating layer, grounded metal wire or tape, and jacket [Derwent Abstract]. Furthermore, Flenniken teaches at [0018] that the semiconductive layer of the disclosure exhibits improved physical properties, such as low shrinkback, low water vapor transmission and smooth interfaces, better toughness, abrasion resistance, low temperature brittleness, low extractables and flexibility as well as better processability compared to known semiconductive shields. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Flenniken’s crosslinkable semiconductive layer as the semiconducting layer of Koelblin when it is desirable to impart the layer with the above-mentioned properties.   
Moreover, Koelblin in view of Flenniken does not specifically recognize that the ethylene/butene-1 component is a copolymer comprising at least 30 % by weight of butene, with respect to the total weight of the butene polymer. However, Lee teaches semi-conductive compositions useful for extrusion coating wire and cable, wherein the base resin is a copolymer of ethylene and up to 35 weight percent of butene-1 [Abstract, Claims 5 – 6]. Further, Lee teaches at [Abstract] that the resulting semi-conductive compositions have a useful balance of processability and thermomechanical stability and physical/mechanical properties making make them particularly well-suited for use as conductive layers for power cable constructions. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Lee’s ethylene/butene-1 copolymer as the ethylene/butene-1 component in Koelblin-Flenniken when it is desired to provide the semiconductive compositions with the advantages noted just above. 
    
Considering claim 5, Flenniken teaches at [0076] that the molecular weight of the butane copolymer is at least 30000.  

Considering claim 6, Flenniken teaches at [0094] that the carbon black composition is generally present in the composition in the amount of from about 0.1 percent to about 65 percent by weight of the polymer composition. 

Considering claims 13 and 14, Flenniken teaches at [0098] that the compositions of the disclosure can also contain additives commonly employed in the art, such as antioxidants, light stabilizers, heat stabilizers, colorants, fillers, coagents and crosslinking agents.

Response to Arguments

Applicant's amendments and accompanying remarks filed on May 09, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Koelblin in view of Flenniken as detailed in Office action dated February 08, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on May 09, 2022 have been fully considered but they moot in view of the new grounds of rejection presented above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789